DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.

Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 1 2/22/2020 have been considered by the Examiner.

Prosecution Reopened

Prosecution on the merits of this application is reopened on claim(s) 1-20 considered unpatentable after considering IDS for the reasons indicated below: 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4, 7, 11-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsey et al. (US 20200018787; hereinafter Lindsey) in view of Abdelgawad et al. (US 5698831).
Regarding claim 1, Lindsey teaches in figure(s) 1-8 a high voltage line post sensor for a high voltage power distribution system having a high voltage power transmission line for transmitting electrical power at a high voltage, comprising: 
a voltage line sensor (voltage sensor 430 or voltage & current sensor 100 in figures 5,1), comprising: 
a high voltage high resistance circuit (voltage circuit 220; figures 7-8) including a first high voltage high resistance resistor (sensing resistor 224 or one of power resistors 222; figure 8) coupled to the high voltage power transmission line (power line 140, Vtransmission line; figures 1,8) and a second high voltage high resistance resistor (power resistor 222) coupled to the high voltage power transmission line in parallel to the first resistor (para. 17 - the second sensing resistor is connected between the sensing resistor and a common voltage, and a voltage across the second sensing resistor is utilized to generate the voltage sensor signal); and 
a low voltage (Vscaled or voltage conversion electronics circuit 230) low resistance circuit (second sensing resistor 226; figures 7,8) coupled in series between the high voltage high resistance circuit and a reference voltage (para. 52 - power source 310 may be a power resistor outputting a power voltage from the transmission line voltage; para. 9 - sensor signal conversion circuit comprises at least one active circuit element powered by the power from the power source, Vpower or Ground as reference voltage; figures 3, 8); and 

(housing 110; figures 1,7) the high voltage high resistance circuit (220) and the low voltage low resistance circuit (226 or 230).
Lindsey does not teach explicitly wherein a voltage level of the high voltage power transmission line is determined using a ratio between a resistance of the high voltage high resistance circuit comprising a resistance of the first and second high voltage high resistance resistors, and a resistance of the low voltage low resistance circuit.
However, Abdelgawad teaches in figure(s) 1-6 wherein a voltage level of the high voltage power transmission line is determined using a ratio (col. 2 lines 23-31 :- plurality of serially connected shield resistors are shunted across the voltage sensor for grading high voltage across the voltage divider in the dielectric material surrounding the primary resistor – a resistive voltage divider implies ratio of resistances; col. 6 lines 2-5 :- output of the voltage sensor at the output and divider leads is a low-voltage, analog signal proportional to the voltage on the main line, with an accuracy of .+-.1% over a wide range of operating conditions) between a resistance of the high voltage high resistance circuit (abs. -  resistive voltage divider – implies ratio of resistances) comprising a resistance of the first (primary resistor 112; figure 6) and second (col. 6 lines 30-33: resistors 128 shunted across the primary resistor) high voltage high resistance resistors (col. 2 lines 26-31 - plurality of serially connected shield resistors are shunted across the voltage sensor for grading high voltage across the voltage divider in the dielectric material surrounding the primary resistor), and a resistance (secondary resistor 124) of the low voltage low resistance circuit (col. 5 lines 54-57 :– secondary resistor 114 is connected in series with the primary resistor and an output lead 116. The output lead is connected to a voltage data output connector 118; col. 7 lines 38-43 :- output connector 118 is preferably mounted on the side of the pull-rod near a low-voltage end 144 of the pull-rod to prevent interference with operating mechanisms coupled to the pull-rod).

    PNG
    media_image1.png
    748
    423
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lindsey by having wherein a voltage level of the high voltage power transmission line is determined using a ratio between a resistance of the high voltage high resistance circuit comprising a resistance of the first and second high voltage high resistance resistors, and a resistance of the low voltage low resistance circuit as taught by Abdelgawad in order to provide "sensor may also be provided integrally with the components for detecting faults or for sensing general power line conditions" (abstract).

Regarding claim 2, Lindsey teaches in figure(s) 1-8 the high voltage line post sensor of claim 1, wherein the voltage line sensor includes a resistive voltage divider (para. 63 - a scaled voltage from the transmission line voltage) formed by the high voltage high resistance circuit (voltage circuit 220; figures 7-8) and the low voltage low resistance circuit (Vscaled or voltage conversion electronics circuit 230).

Regarding claim 4, Lindsey teaches in figure(s) 1-8 the high voltage line post sensor of claim 1, wherein the high voltage high resistance circuit further includes a third high voltage high resistance resistor (para. 70 - electronics package 230 may include the sensor signal conversion circuit interpreted further voltage dividing/scaling resistor) coupled in series to the first high voltage resistor and the second high voltage resistor, and coupled in series to the low voltage low resistance circuit (para. 70 - electronics package 230 may include the sensor signal conversion circuit … sensor signal conversion circuit may receive the voltage sensor signal from the sensing resistor 224 and may generate a voltage output signal based on the voltage sensor signal).

Regarding claim 7, Lindsey teaches in figure(s) 1-8 the high voltage line post sensor of claim 4, wherein the first high voltage high resistance resistor (sensing resistor 224 or one of power resistors 222; figure 8) and the second high voltage high resistance resistor (power resistor 222) each have the same resistance.

Regarding claim 11, Lindsey teaches in figure(s) 1-8 the high voltage line post sensor of claim 1, wherein the reference voltage is ground (Ground as reference voltage; figures 3, 8).

Regarding claim 12, Lindsey teaches in figure(s) 1-8 a high voltage line post sensor for a high voltage power distribution system having a high voltage power transmission line for transmitting electrical power at a high voltage, comprising: 
a clamp (para. 2 - transmission line, or conductor, may be supported on the post insulator by any of various devices, such as via bus bars, clamps, a tube-type support; keeper 130 figure 1) for clamping the high voltage line post sensor to the high voltage power transmission line (power line 140, Vtransmission line; figures 1,8) and electrically coupling the high voltage line post sensor (voltage & current sensor 100) to the high voltage power transmission line; 
a voltage line sensor (voltage sensor 430 or voltage & current sensor 100 in figures 5,1) electrically coupled to the high voltage power transmission line (power line 140, Vtransmission line; figures 1,8) and constructed to measure the voltage in the high voltage power transmission line, the voltage line sensor comprising: 
a high voltage high resistance circuit comprising a plurality of first high voltage high resistance resistors (power resistors 222, sensing resistor 224; figures 8,6B) coupled in parallel to the high voltage power transmission line (power line 140, Vtransmission line; figures 1,8); and 
(second sensing resistor 226; figures 7,8) coupled in series to the plurality of first high voltage high resistance resistors; and 
a low voltage low resistance circuit (voltage conversion electronics circuit 230) coupled in series (para. 70 - electronics package 230 may include the sensor signal conversion circuit … sensor signal conversion circuit may receive the voltage sensor signal from the sensing resistor 224 and may generate a voltage output signal based on the voltage sensor signal) between the second high voltage high resistance resistor and a reference voltage (para. 52 - power source 310 may be a power resistor outputting a power voltage from the transmission line voltage; para. 9 - sensor signal conversion circuit comprises at least one active circuit element powered by the power from the power source, Vpower or Ground as reference voltage; figures 3, 8), wherein the low voltage low resistance circuit is constructed to output a low voltage proportional (voltage down conversion implies proportional) to the voltage (Vtransmission) in the high voltage power transmission line; and 

a body surrounding and encasing (housing 110; figures 1,7) the plurality of first high voltage high resistance resistors coupled in parallel (222,224), the second high voltage high resistance resistor (226) coupled in series to the plurality of first high voltage high resistance resistors, and the low voltage low resistance circuit (230).

However, Abdelgawad teaches in figure(s) 1-6 wherein a voltage level of the high voltage power transmission line is determined using a ratio (col. 2 lines 23-31 :- plurality of serially connected shield resistors are shunted across the voltage sensor for grading high voltage across the voltage divider in the dielectric material surrounding the primary resistor – a resistive voltage divider implies ratio of resistances; col. 6 lines 2-5 :- output of the voltage sensor at the output and divider leads is a low-voltage, analog signal proportional to the voltage on the main line, with an accuracy of .+-.1% over a wide range of operating conditions) between a resistance of the high voltage high resistance circuit (abs. -  resistive voltage divider – implies ratio of resistances) comprising a resistance of the first (primary resistor 112; figure 6) and second (col. 6 lines 30-33: resistors 128 shunted across the primary resistor) high voltage high resistance resistors (col. 2 lines 26-31 - plurality of serially connected shield resistors are shunted across the voltage sensor for grading high voltage across the voltage divider in the dielectric material surrounding the primary resistor), and a resistance (secondary resistor 124) of the low voltage low resistance circuit (col. 5 lines 54-57 :– secondary resistor 114 is connected in series with the primary resistor and an output lead 116. The output lead is connected to a voltage data output connector 118; col. 7 lines 38-43 :- output connector 118 is preferably mounted on the side of the pull-rod near a low-voltage end 144 of the pull-rod to prevent interference with operating mechanisms coupled to the pull-rod).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lindsey by having wherein a voltage level of the high voltage power transmission line is determined using a ratio between a resistance of the high voltage high resistance circuit comprising a resistance of the first and second high voltage high resistance resistors, and a resistance of the low voltage low resistance circuit as taught by Abdelgawad in order to provide "sensor may also be provided integrally with the components for detecting faults or for sensing general power line conditions" (abstract).

Regarding claim 13, Lindsey teaches in figure(s) 1-8 the high voltage line post sensor of claim 12, wherein the plurality of first high voltage high resistance resistors (sensing resistor 224 or one of power resistors 222; figure 8) and the second high voltage high resistance resistor (power resistor 222) form a high voltage high resistance circuit (voltage circuit 220; figures 7-8), and wherein the voltage line sensor includes a resistive voltage divider (para. 63 - a scaled voltage from the transmission line voltage) formed by the high voltage high resistance circuit (voltage circuit 220; figures 7-8) and the low voltage low resistance circuit (Vscaled or voltage conversion electronics circuit 230).

Regarding claim 14, Lindsey teaches in figure(s) 1-8 the high voltage line post sensor of claim 12, further comprising a high voltage current sensor constructed to (voltage and current monitor 100 in figure 1) in the high voltage power transmission line (power line 140, Vtransmission line; figures 1,8).

Regarding claim 15, Lindsey teaches in figure(s) 1-8 the high voltage line post sensor of claim 14, wherein the high voltage current sensor includes a coil constructed to sense current in the high voltage power transmission line (para. 29 - a current monitor illustrating a Rogowski coil current sensor; figure 2C); and a low voltage circuit constructed to output a voltage proportional to the current (para. 55 - sensor signal conversion circuit 390 includes a gain circuit 330 …The gain circuit 330 receives the current sensor signal from the current sensor 210; figure 3).

Regarding claim 16, Lindsey teaches in figure(s) 1-8 the high voltage line post sensor of claim 12, wherein the body is an epoxy casting (para. 43 - housing 110, insulator 130 … may be made of a hydrophobic cycloaliphatic epoxy HCEP or other suitable epoxy).

Regarding claim 17, Lindsey teaches in figure(s) 1-8 the high voltage line post sensor of claim 16, wherein the plurality of first high voltage high resistance resistors and the second high voltage high resistance resistor are cast into the body (para. 65 - housing 110 encapsulates the transmission line voltage interface 220; para. 71 - first sensing resistor 224 and/or the second sensing resistor 226 may have a rod shape; figure 7).

Regarding claim 20, Lindsey teaches in figure(s) 1-8 the high voltage line post sensor of claim 12, wherein the reference voltage is ground wherein the reference voltage is ground (Ground as reference voltage; figures 3, 8).

Claim(s) 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsey in view of Abdelgawad, and further in view of Shaw et al. (US 5136234).
Regarding claim 3, Lindsey teaches in figure(s) 1-8 the high voltage line sensor of claim 1, wherein each of the first high voltage high resistance resistor (sensing resistor 224 or one of power resistors 222; figure 8) and the second high voltage high resistance resistor (power resistor 222) are each constructed.
Lindsey does not teach explicitly each constructed to operate across at least an 11.5 kV voltage differential for a 35 kV high voltage power transmission line.
However, Shaw teaches in figure(s) 1-4 each constructed to operate across at least an 11.5 kV voltage differential for a 35 kV high voltage power transmission line (col. 5 lines 58-64 :- 15 and 25 kV bushings and Elastimold 35 kV bushings or the adapters which fit 35 kV RTE bushings could be used; figure 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lindsey by having each constructed to operate across at least an 11.5 kV voltage differential for a 35 kV high voltage power transmission line as taught by Shaw in order to provide "high-voltage meter device is comprised of two poles, each having a probe connected to high-voltage resistors. The resistors are connected to supply low-voltage inputs to a digital voltmeter" (abstract).

Regarding claim 6, Lindsey teaches in figure(s) 1-8 the high voltage line post sensor of claim 4, 
Lindsey does not teach explicitly wherein the third high voltage high resistance resistor is constructed to operate across at least a 23 kV voltage differential for a 35 kV high voltage power transmission line.
However, Shaw teaches in figure(s) 1-4 wherein the third high voltage high resistance resistor is constructed to operate across at least a 23 kV voltage differential for a 35 kV high voltage power transmission line (col. 5 lines 58-64 :- 15 and 25 kV bushings and Elastimold 35 kV bushings or the adapters which fit 35 kV RTE bushings could be used; figure 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lindsey by having wherein the third high voltage high resistance resistor is constructed to operate across at least a 23 kV voltage differential for a 35 kV high voltage power transmission line as taught by Shaw in order to provide "high-voltage meter device is comprised of two poles, each having a probe connected to high-voltage resistors. The resistors are connected to supply low-voltage inputs to a digital voltmeter" (abstract).

Claim(s) 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsey in view of Abdelgawad, and further in view of Hardee et al. (US 4243970).
Regarding claim 5, Lindsey teaches in figure(s) 1-8 the high voltage line post sensor of claim 4, 
Lindsey does not teach explicitly wherein the third high voltage high resistance resistor has a resistance of 20M Ohms.
However, Hardee teaches in figure(s) 2 wherein the third high voltage high resistance resistor has a resistance of 20M Ohms (col. 3 line 2 - resistor R9 20M ohm; figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lindsey by having wherein the third high voltage high resistance resistor has a resistance of 20M Ohms as taught by Hardee in order to provide "a circuit for connection of multiple branch circuitry for providing an alarm" (col. 1 lines 5-6).

Regarding claim 8, Lindsey teaches in figure(s) 1-8 the high voltage line post sensor of claim 7, 
Lindsey does not teach explicitly wherein the first high voltage high resistance resistor and the second high voltage high resistance resistor each have a resistance of at least 20M Ohms.
 (col. 3 line 2 - resistor R9 20M ohm; figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lindsey by having wherein the first high voltage high resistance resistor and the second high voltage high resistance resistor each have a resistance of at least 20M Ohms as taught by Hardee in order to provide "a circuit for connection of multiple branch circuitry for providing an alarm" (col. 1 lines 5-6).

Claim(s) 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsey in view of Abdelgawad, and further in view of BERTIN et al. (US 20100038625).
Regarding claim 9, Lindsey teaches in figure(s) 1-8 the high voltage line post sensor of claim 1, 
Lindsey does not teach explicitly wherein the low voltage low resistance circuit operates across a maximum voltage differential having a voltage value in the range from 10 V to 120 V.
However, BERTIN teaches in figure(s) 22A wherein the low voltage low resistance circuit operates across a maximum voltage differential having a voltage value in the range from 10 V to 120 V (para. 319 - low voltage at V/10 or less).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lindsey by logic circuits formed from nanotube devices " (para. 12).

Regarding claim 10, Lindsey teaches in figure(s) 1-8 the high voltage line post sensor of claim 1, 
Lindsey does not teach explicitly wherein the low voltage low resistance circuit has a resistance in the range of 10k Ohms to 500k Ohms. 
However, BERTIN teaches in figure(s) 22A wherein the low voltage low resistance circuit has a resistance in the range of 10k Ohms to 500k Ohms (para. 319 - resistance is 100 k Ohms or less).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lindsey by having wherein the low voltage low resistance circuit has a resistance in the range of 10k Ohms to 500k Ohms as taught by BERTIN in order to provide "logic circuits formed from nanotube devices " (para. 12).

Claim(s) 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsey in view of Abdelgawad, and further in view of Budak et al. (US 20050077888).
Regarding claim 18, Lindsey teaches in figure(s) 1-8 the high voltage line post sensor of claim 12, 

However, Budak teaches in figure(s) 1-4 wherein the plurality of first high voltage high resistance resistors are serpentine resistors (para. 7 - resistor is printed as a serpentine pattern for a thin line of resistive material; figures 1-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lindsey by having wherein the plurality of first high voltage high resistance resistors are serpentine resistors as taught by Budak in order to provide "A precision AC input voltage divider on a substrate is printed as a serpentine pattern for a thin line of resistive material" (abstract).

Regarding claim 19, Lindsey teaches in figure(s) 1-8 the high voltage line post sensor of claim 12, 
Lindsey does not teach explicitly wherein the second high voltage high resistance resistor is a serpentine resistor.
However, Budak teaches in figure(s) 1-4 wherein the second high voltage high resistance resistor is a serpentine resistor (para. 7 - resistor is printed as a serpentine pattern for a thin line of resistive material; figures 1-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lindsey by having wherein the second high voltage high resistance resistor is a serpentine resistor. A precision AC input voltage divider on a substrate is printed as a serpentine pattern for a thin line of resistive material" (abstract).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/           Primary Examiner, Art Unit 2868